The court's attention has been called to a misunderstanding between the parties as to the exact construction to be placed on the decision of this court with respect to alimony in this cause. We think the decision clear. In order to avoid any possible grounds for controversy, however, we now state the decision awards to the plaintiff the sum of $1,500 in full payment for all claims for alimony arising from and after the date fixed in the decree, to wit, December 26, 1934. When the defendant shall have paid to plaintiff the sum of $1,500 in installments of not less than $50 a month upon the judgment for alimony appealed from, such judgment may be satisfied. Attorney's fees and costs are not affected hereby. *Page 267